Turner,
dissenting: I am unable to agree that petitioner is entitled for the last four months of the taxable year to credit as head of a family. The statute does not define or explain the term, but the interpretation contained in the respondent’s regulation has long been recognized as fair and reasonable and has become firmly imbedded in the law. So much of the regulation as is here pertinent reads as follows:
A head of a family is an individual who actually supports and maintains in one household one or more individuals who are closely connected with him by blood relationship * ⅜ * and whose right to exercise family control and provide for these dependent individuals is based upon some moral or legal obligation. In the absence of continuous actual residence together, whether or not a person with dependent relatives is the head of a family within the meaning of the Act must depend upon the character of the separation. If * * * a child or other dependent is away at school * ⅜ * the common home being still maintained, the additional exemption applies. * * *
During the months of September through December petitioner maintained an apartment in Brookline, Massachusetts, in which she lived with her adult son, Revised Laws of Hawaii, 1985, sections 4510, 4513, and where, according to the stipulation, her “daughter, Lorna, stayed * * ' * during the Christmas, 1938, holidays”,, petitioner ostensibly furnishing board and lodging during such period. Except for such holidays, she did not during the period in-question “actually support and maintain” her daughter in her own, household or in any other household, but, to the contrary, the daughter maintained and supported herself from her own independent, means. Regardless of that fact, however, it is here held that maintenance of the apartment plus the holiday “stay” is sufficient to-establish petitioner as the head of a family. This ruling is based, on that sentence of the regulation reading: “If * * * a child or-other dependent is away at school * * * the common home being-still maintained, the additional exemption applies.” Even a casual reading of that sentence and the sentence preceding discloses that they-are concerned solely with the relaxation, under the circumstances therein set forth, of the requirement in the first sentence of the regulation that the dependent individual be supported and maintained in the same household as the person claiming the credit. There is not, in' my opinion, a single word or the semblance of a thought in either *168sentence which relaxes or removes the plain and basic requirement that the person claiming credit as head of a family must actually support and maintain the individual upon whom the claim is based. Furthermore, the person “actually supported” must be a “dependent individual.” In the first sentence of the regulation the persons furnishing the basis for the claim are referred to as “these dependent individuals”; in the second sentence, as “dependent relatives”; in the third sentence, as “a child or other dependent.” Here the daughter, being over eighteen years of age, was not a dependent within the meaning of section 25 (b) (2), supra. She was not a dependent in fact. Not only did she have independent means of her own more than sufficient to furnish ample maintenance, but during the period in question, except possibly to some extent “during the Christmas, 1988, holidays,” she in fact did support and maintain herself from her own means. It is true that she was still a minor under Hawaiian law and would not become of age until she reached the age of twenty years, and presumably had there been any occasion or necessity therefor the petitioner could have been required under the laws of Hawaii to- support her until she did become of age. The fact nevertheless remains that there was no such occasion or necessity for the petitioner to support her daughter, and the petitioner did not “actually support and maintain” her, as the regulation requires. I am accordingly unable to agree that petitioner is entitled during the last four months of the taxable year to credit as head of a family.
Hill and Kern agree with this dissent.